Reasons for Allowance

Applicant’s arguments, see page 1 of the remarks, filed on December 17, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1-6 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on December 17, 2021, with respect to the Double Patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-6 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on December 17, 2021, with respect to the claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Rumbaugh (US 6,519,328 B1) illustrates a loaded cable twisted pair transceiver 200 in Figure 2 which is integrated as an integrated circuit (IC) including a transmitter and a receiver, wherein the transceiver comprises: an oscillator (103); an on-off-keying modulator and a serial communications transmitter (102); a serial communications receiver (106-112); an envelope detector (108); and twisted pair wires connected between the serial communications transmitter and the serial communications receiver. However, the prior art fails to show or teach that the transceiver further comprises: a first bus terminal coupled to a first transmitter output of the serial communications transmitter and adapted to be capacitively coupled to a first communication cable that is inductively coupled to a power circuit; and a second bus terminal coupled to a second transmitter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Young T. Tse/Primary Examiner, Art Unit 2632